EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jean-Paul Hoffman on November 19, 2021.
Claim 22 of the application has been amended as follows: 

22. (Currently Amended) The optical measurement system of claim 21, wherein the measurement apparatus comprises [[an]] a non-encoder interferometer.


The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show or suggest the calibration of an optical measurement system involving radiation interference having all the elements/steps as recited in the claims wherein:
after determination of the first and second cyclic errors, correcting, based on the first cyclic error but not the second cyclic error, measurements by the 
after determination of the first and second cyclic errors, correcting, based on the second cyclic error but not the first cyclic error, measurements by the optical measurement system when the optical measurement system later measures at or near the second position or angular orientation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886